


EXHIBIT 10.6

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of
this 17th day of May, 2010 by and between IA Global, Inc., an Delaware
corporation (“Company”), and Mark Scott (“Executive”).

RECITALS

WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated August 24, 2009 (the “Employment Agreement”);

WHEREAS,  the Company and Executive agreed to amend the Employment Agreement on
May 17, 2010;

WHEREAS, the Compensation Committee approved the Amendment to the Employment
Agreement at the May 5, 2010 meeting; and

1.         Employment. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of the Agreement, as
an employee of the Company in the position of Chief Financial Officer. Executive
will perform all services and acts reasonably necessary to fulfill the duties
and responsibilities of his position and will render such services on the terms
set forth herein and will report to the Chief Executive Officer and the
Company’s Board of Directors (the “Board”). Executive will have such other
executive and managerial powers and duties with respect to the Company as may
reasonably be assigned to him by the Chief Executive Officer and the Board, to
the extent consistent with his positions and status as set forth above.
Executive agrees to faithfully perform the lawful duties assigned to him
pursuant to this Employment Agreement to the best of his abilities and to devote
his business time and attention to the Company’s business and not to any other
business. Notwithstanding the foregoing, Executive may (a) serve on civic or
charitable or not-for-profit industry related organizations, (b) engage in
charitable, civic, educational, professional community and/or industry
activities without remuneration therefor (c) manage personal and family
investments and (d) serve as a consultant for unrelated businesses so long as
such activities do not interfere with the performance of Executive’s duties
under this Agreement. Executive also may serve on the board of directors or
advisory committee of other for-profit enterprises subject to the consent of the
Chief Executive Officer and the Board, which shall not be unreasonably withheld.




8.  ENTIRE AGREEMENT; AMENDMENT

This May 17, 2010 Amendment to Amended and Restated Employment Agreement and the
August 24, 2009 Amended and Restated Employment Agreement represent the entire
agreements of the Company and Executive with respect to the matters set forth
herein. Except as expressly amended by this Amendment to Amended and Restated
Employment Agreement, the Amended and Restated Employment Agreement remains in
full force and effect.  


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have duly
executed this Agreement as of the day and year first set forth above.










 

IA Global, Inc.

 

 

 

/s/ Brian Hoekstra

 

Brian Hoekstra, Chief Executive Officer

 

 

 

 

 

/s/ Mark Scott

 

Mark Scott,   Executive




2

--------------------------------------------------------------------------------